IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50840
                         Summary Calendar
                        __________________


DENNIS R. WHITBECK,

                                      Plaintiff-Appellant,

versus

R. MELTON, Office, Dilley,
TX, JAMES A. COLLINS, Director,
Texas Department of Criminal
Justice, Institutional Division,
WAYNE SCOTT, Director, Texas
Department of Criminal Justice,
Institutional Division,

                                      Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 94-CV-637
                        - - - - - - - - - -

                           May 21, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Dennis R. Whitbeck appeals from summary judgment in favor of

the defendants in his civil rights action pursuant to 42 U.S.C.

§ 1983.   Whitbeck implicitly argues that the district court erred

in granting summary judgment.   We have reviewed the record and

Whitbeck's brief and find no reversible error.   Whitbeck has not

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50840
                               -2-

alleged the violation of a clearly established constitutional

right under currently applicable constitutional standards.   See

Siegert v. Gilley, 500 U.S. 226, 231 (1991).

     AFFIRMED.